          Case 1:21-cr-00077-RMB Document 16 Filed 04/21/21 Page 1 of 1




                                                April 21, 2021

By ECF and by e-mail                                           Conference is adjourned to 5/18/21 at
                                                               12:00 pm. Defense counsel bail
Honorable Richard M. Berman                                    submission is due 4/28/21. Government
United States District Court
                                                               response is due 5/5/21. Time is excluded
Southern District of New York
500 Pearl Street
                                                               pursuant to the Speedy Trial Act for the
New York, New York 10007                                       reasons set forth in this letter.

Re:    United States v. Alixa Olivas Sauceda, 21 Cr. 77 (RMB)
                                                                      4/21/21
Dear Judge Berman:

        I write on consent (Assistant U.S. Attorney Kedar Bhatia) to respectfully request that
the Court adjourn the conference currently scheduled for April 27, 2021, at 12:00 p.m., and
reschedule it for a date convenient for the Court after May 12, 2021. The reason for the
request is that I am beginning trial on that date in front of Judge Castel. I further request that
at the next conference the Court hold a bail hearing, and I will file a separate letter
explaining why release is warranted under the Bail Reform Act. As of this writing, the
Government opposes Ms. Sauceda’s release.

       If the Court grants this request, we consent to the exclusion of time under the Speedy
Trial Act until the next conference date.

                                               Respectfully submitted,


                                                /s/
                                                Martin S. Cohen
                                                Ass’t Federal Defender
                                                (212) 417-8737

Cc:    Kedar Bhatia, Esq., by ECF and e-mail
       Ms. Alixa Olivas Sauceda, Essex County Corr. Facility, Register No. 26205-509
